Citation Nr: 0617500	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.   Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to July 1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2006, the veteran's representative raised a claim for 
service connection for tinnitus as secondary to his service-
connected ear disabilities.  See 38 C.F.R. § 3.310.  This 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1. In an August 1990 rating decision, the RO denied service 
connection for left ear hearing loss.  The RO notified the 
veteran of this decision and of his procedural and appellate 
rights in an August 1990 letter, but the veteran did not 
appeal.  

2.  Evidence presented since the August 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for left ear hearing loss. 

3.  The competent medical evidence shows that the current 
tinnitus was diagnosed after service and is unrelated to 
service.

4.  The competent medical evidence shows that hypertension 
was diagnosed after service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied entitlement 
to service connection for left ear hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the August 1990 rating decision 
is not new and material and the veteran's claim for service 
connection for left ear hearing loss is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

4.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2004.  
The RO provided the veteran a letter in October 2003 which 
informed him of the information and evidence not of record 
that was necessary to substantiate the claims for service 
connection and to reopen based upon the submission of new and 
material evidence, and of his and VA's respective duties.  He 
was asked to provide evidence, which would include that in 
his possession, in support of his claims.  An additional VCAA 
letter was mailed to the veteran in July 2004.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

With respect to the veteran's claim to reopen, in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Any defect in this regard is cured 
as to the notice of the evidence needed to substantiate the 
claim by actual knowledge on the part of veteran, as the 
criteria to reopen the claim were argued.  His representative 
stated in May 2006 that the relevant questions that needed to 
be answered were first whether the veteran had hearing loss 
of the left ear, and second whether that hearing loss was 
etiologically related to service.  With the demonstration of 
actual knowledge of the evidence needed to substantiate the 
claim to reopen and as the veteran has had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
claim, which he did, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by the defect 
in the VCAA notice, pertaining to the type of evidence needed 
to substantiate the claim to reopen. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  For a new and material claim, this notice 
must include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

With respect to his claims, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  However, since the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection for tinnitus and 
hypertension and that new and material evidence has not been 
presented to reopen the claim for service connection for left 
ear hearing loss, no disability rating or effective date will 
be assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  There are 
service medical records and VA and private records associated 
with the claims file.  The veteran has also had VA 
examinations.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


New and Material Evidence

The veteran contends that his left ear hearing loss is 
related to service. 

In an August 1990 rating decision, the RO denied the 
veteran's claim for service connection for left ear hearing 
loss on the basis that left ear hearing loss was not found.  
The RO notified the veteran of this determination in an 
August 1990 letter; he did not file a notice of disagreement 
within one year of the date of notification of the rating 
determination.  Consequently, that decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the veteran filed his claim seeking to reopen in 
September 2003, the Board applied the revised provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the revised 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the August 1990 rating 
decision included personnel records, service medical records, 
and VA audiology examinations.  VA audiology examinations 
showed that left ear hearing was normal by VA standards.   

Evidence received since the August 1990 rating decision 
includes copies of service medical records that were before 
the RO in 1990, and are therefore, now new.  

Also of record are January and November 2004 VA audiology 
examinations and outpatient treatment records from the North 
Texas Health Case System (VAMC Dallas, Bonham, and Outpatient 
Clinics Ft. Worth and Denton).  On the authorized 
audiological evaluation in January 2004, pure tone 
thresholds, in decibels were 15 at 1000Htz, to 5 at 2000Htz, 
10 at 3000 Htz, and 15 at 4000Htz in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear.  The examiner noted that the veteran did not 
complain of left ear hearing loss. The examiner stated that 
the audiogram revealed completely normal audiometric 
thresholds in the left ear.  On the authorized audiological 
evaluation in November 2004, the pure tone thresholds, in 
decibels were 15 at 1000Htz, 10 at 2000Htz, 20 at 3000 Htz, 
and 25 at 4000Htz in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear.  The examiner found normal audiometric thresholds 
present in the left ear for rating purposes.    

This evidence is "new" as it was not previously submitted.  
However, this evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely, that the 
veteran currently experiences left ear hearing loss.  Such an 
issue turns on medical evidence and statutory authority.  See 
38 C.F.R. § 3.385.  

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.  In this case, the veteran's January and November 2004 
audiology examinations do not establish left ear hearing loss 
for VA purposes.  The auditory threshold in any of the 
frequencies of 1000, 2000, 3000, and 4000 hertz is not 40 
decibels or greater; or are the thresholds for at least three 
of these frequencies 26 decibels or greater; or is any speech 
recognition score less than 94 percent.  See 38 C.F.R. § 
3.385.  Furthermore, both VA examinations found no left ear 
hearing loss for VA purposes.  Therefore, since there is no 
current medical evidence of left hearing loss that qualifies 
as hearing loss or a disability for VA purposes, the VA 
audiological examinations are not new and material evidence.  

In fact, none of the evidence presented since the August 1990 
rating decision, including VA and private treatment records, 
shows that the veteran suffers left ear hearing loss in 
accordance with VA standards.  The lay statements submitted 
are not competent evidence in this regard, and therefore, not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to the August 1990 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for left ear 
hearing loss.  38 U.S.C.A. § 5108.  Because the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection

The veteran claims service connection for bilateral tinnitus 
and hypertension.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Tinnitus

The veteran claims service connection for tinnitus.  Service 
medical records show ongoing complaints of ear pain in 
service.  He had multiple surgeries in service to both ears, 
and records show repeated complaints and findings of 
bilateral ear pain.  There is no finding, complaint or 
diagnosis of tinnitus in service medical records or in a 
February 1990 VA audiology examination. 

A January 2004 VA audiology examination showed a diagnosis of 
bilateral recurrent tinnitus.  In a November 2004 VA 
examination, the veteran reported tinnitus occurs in both 
ears but worse in the right ear, between three to four times 
a month, and lasting for several seconds at a time.  The VA 
examiner diagnosed the veteran with bilateral recurrent 
tinnitus.  The examiner stated that most likely etiology of 
the current tinnitus was presbycusis.  He stated that since 
there is no mention of tinnitus in service medical records, 
it is less likely than not that the current tinnitus is 
related to service.

A review of the evidence shows that service connection for 
tinnitus is not warranted.  In the present case, there is no 
evidence of tinnitus in service.  The first medical diagnosis 
of tinnitus of record is in the January 2004 VA audiology 
examination, more than fourteen years after service.   The 
November 2004 VA examiner specifically stated that it was 
less likely than not that the current tinnitus was related to 
service.  Therefore, service connection is not warranted.  

There is no evidence of record, other than the veteran's 
contentions, that his current tinnitus is related to any 
disease or injury incurred in or aggravated by service.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.   Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v.  Brown, 5 
Vet. App. 91 (1993).

The Board has carefully reviewed the record and has concluded 
that since there is no probative medical evidence suggesting 
that the veteran's current bilateral tinnitus had its onset 
during service or is related service, the preponderance of 
the evidence is against the claim for service connection.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the service connection claim for bilateral tinnitus is 
denied.  



Hypertension

The veteran claims service connection for hypertension.  In 
support for his claim, he states that elevated blood pressure 
readings in service were an indication of hypertension.  

Service medical records do not contain a finding, complaint 
or diagnosis of hypertension. 

September 2003 Dallas VAMC treatment records show that the 
veteran had been taking blood pressure medication for the 
past two to three years. The assessment was hypertension.     

In a January 2004 VA examination, the examiner noted that the 
veteran's blood pressure in service was 140/104 and 126/83 in 
January 1989; 118/90 in March 1989; 130/96 and 130/90 in June 
1989; and 118/92 upon separation.  The examiner stated that a 
review of the medical records showed that the veteran was 
never diagnosed with hypertension in-service, and that the 
first diagnosis of hypertension was in January 1999.  The 
examiner stated that though the veteran's blood pressure was 
somewhat varied while in military service, he was never found 
to have sustained hypertension or required treatment for 
hypertension in service.  The examiner noted that the first 
diagnosis was ten years after separation.  

Although the veteran contends that the varied blood pressure 
readings in service were hypertension, there is no evidence 
that he was diagnosed with or treated for hypertension during 
service, or within one year of separation.  See 38 U.S.C.A. 
§ 1112, 1137; 38 C.F.R. § 3.307, 3.309.  The first medical 
evidence of a diagnosis is ten years after separation.  The 
VA examiner concluded that hypertension did not have its 
onset during service.  

There is no evidence of record, other than the veteran's 
contentions, that his current hypertension is related to any 
disease or injury incurred in or aggravated by service.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.   Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v.  Brown, 5 
Vet. App. 91 (1993).

The Board has carefully reviewed the record and has concluded 
that since there is no probative medical evidence suggesting 
that the veteran's current hypertension had its onset during 
service or is related service, the preponderance of the 
evidence is against the claim for service connection.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
service connection claim for hypertension is denied.  


ORDER

New and material evidence not having been presented to reopen 
a claim for left ear hearing loss, the benefit sought on 
appeal is denied.

Service connection for bilateral tinnitus is denied. 

Service connection for hypertension is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


